Citation Nr: 0600008	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  03-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent 
for hemorrhoids.

2.  Entitlement to service connection for shortness of 
breath.

3.  Entitlement to service connection for a mental 
disability, including depression and post-traumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for a skin disorder due 
to herbicide exposure.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2004, the veteran withdrew a request for a hearing 
before a Veterans Law Judge, and his case will be considered.  

It is noted that the veteran raised an issue of pension in a 
March 2005 statement, and the RO should address this 
accordingly.

The issue of service connection for depression or PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hemorrhoids are characterized as easily 
treatable with over-the-counter medication, and manifest with 
occasional bleeding about once or twice a year.  

2.  The record lacks objective evidence of manifestation or 
treatment of shortness of breath, or a diagnosis of a chronic 
disability involving any shortness of breath.  

3.  The record lacks objective evidence of treatment for, or 
manifestation of, a chronic skin problem.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 0 percent for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).

2.  Service connection for shortness of breath is not 
warranted at this time.  38 U.S.C.A. §§1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  Service connection for a skin disorder due to exposure to 
Agent Orange is not warranted.  38 U.S.C.A. §§ 1110, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to assessing the merits of the appeal, VA's application 
of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, must be 
considered.  

The record contains April 2001, May 2002, and April 2004 
letters informing the veteran of which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  All of the letters 
told the veteran of information and evidence needed to 
substantiate and complete a claim of service connection.  The 
veteran also was able to review the rating decision on appeal 
and statement of the case, which referred to the evidence of 
record and applied the legal standards provided in the VCAA 
notice letter to that evidence.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the RO supplied the veteran with appropriate 
notification prior to the rating decision on appeal.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (holding that 
any timing error can be cured when VA employs proper 
subsequent process).  Moreover, the veteran was generally 
advised to submit any additional evidence that pertained to 
the matter-for example, in the May 2002 letter the RO asked 
the veteran to alert it regarding "any additional" 
information that the veteran wanted assistance in obtaining. 

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim, which 
includes providing a medical examination when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  The claims file contains service medical records, 
as well as treatment reports from the VA Odessa outpatient 
clinic from June 2002 to April 2002, treatment records from 
the Big Spring VA Medical Center from March 2003 to July 
2004, and private medical records from Southwest Medical 
Center from November 1999 to February 2004.  The veteran 
underwent a sufficient VA examination in March 2004 
concerning the issue of an increased initial rating for 
hemorrhoids.  Additional VA examination concerning the 
remaining issues of service connection addressed below is not 
necessary, because the record lacks objective evidence of 
manifestations of a current disability.  See 38 C.F.R. 
§ 3.159(c)(4)(A).  

Also, it is noted that the veteran informed VA, in a 
September 2000 statement, that he was receiving Social 
Security Administration (SSA) disability benefits for his 
back.  While SSA determinations can be relevant and probative 
for VA claims concerning compensation, the pending claims of 
service connection do not concern the veteran's back.  

Based on the foregoing, given the circumstances of this case, 
any additional development or notification would serve no 
useful purpose, and VA has satisfied its duties to the 
veteran.  

I.  Laws and Regulations

Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare, Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

Diagnostic Code 7336 provides a 20 percent evaluation for 
hemorrhoids, internal or external, with persistent bleeding 
and with secondary anemia, or fissures.  Large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent occurrences, is assigned a 10 percent evaluation.  A 
mild or moderate condition is rated noncompensable.  38 
C.F.R. § 4.114.

Service connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is now well 
settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e), including chloracne 
or other acneform disease consistent with chloracne, and 
porphyria cutanea tarda.  See 38 C.F.R. § 3.307(a)(6)(ii).  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).  

II.  Analysis

Hemorrhoids

The veteran underwent a March 2004 VA examination.  The 
examiner reviewed the veteran's military records, and noted 
that in-service he had had 1 clot extraction for thrombosed 
hemorrhoid.  Since then, the veteran had had only very minor 
problems with hemorrhoids had no further surgery or clot 
extractions.  The veteran had no problems with sphincter 
control, or fecal leakage.  No pad was required.  The veteran 
reported occasional rectal bleeding with irritation, which 
was usually treated with Preparation-H over-the-counter with 
good results.  His reported frequency of bleeding was maybe 
once or twice a year.  

A physical examination found no further thrombosis.  The 
veteran did have a colostomy, and there was no evidence of 
fecal leakage.  Rectal lumen was normal size, and there was 
no evidence of edema.  Complete blood count was within normal 
limits, and there were no fissures or ulcerations.  No new 
hemorrhoids were seen at the time of the examination.  Fecal 
occult blood test was negative.  The final diagnosis was 
status post 1 episode of thrombosed hemorrhoids treated 
surgically, only minor recurrent of hemorrhoidal symptoms

Given these findings, it does not appear that the veteran has 
large or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent occurrences, for the 
next highest rating of 10 percent.  Though the veteran 
stated, on a VA Form 9, that he still had hemorrhoids, that 
he often used store bought medicine, and that he did not have 
anything wrong with him when he entered the Army, the record 
lacks evidence of large or thrombotic irreducible hemorrhoids 
at this time.

Because the preponderance of the evidence is against the 
claim of an initial rating in excess of 0 percent, the 
benefit of the doubt is not resolved in the veteran's favor.  

Shortness of breath

The veteran's service medical records contain an April 1967 
Report of Medical Examination for the purpose of annual 
flight, and it was noted that the veteran had had occasional 
tightness of the chest when stationed in Germany.  He had 
been seen by a physician, and no diagnosis was made.  The 
veteran had not had any further incident since that time.  A 
July 1968 separation examination noted that the veteran had 
occasional shortness of breath, usually associated with 
exertion during hot weather.  On his Report of Medical 
History, the veteran marked that he experienced shortness of 
breath.  

Post-service, an October 2000 VA treatment note indicated 
that the veteran smoked two packs a day.  An October 2001 VA 
treatment record indicated that the veteran denied any 
shortness of breath, and a physical examination found that 
his chest had poor air entry.  In April 2002, the veteran's 
chest was clear to auscultation, percussion, poor air entry.  
In November 2003, the veteran's lungs were clear to 
auscultation and percussion, and the veteran denied chest 
pain, orthopnea, dyspnea and palpitations.  In March 2004, 
the veteran denied shortness of breath.  

On an April 2004 VA Form 9, the veteran asserted that during 
military service, shortness of breath had occurred in Germany 
with cold weather-which still happened, though not as often.  

The record lacks objective evidence that the veteran 
currently suffers from a chronic disability that involves 
shortness of breath.  The record lacks any continuity of 
symptomatology from an in-service notation of shortness of 
breath to the present, see, e.g., Savage v. Gober, 10 Vet. 
App. 488 (1997)-in fact, the veteran did not file the claim 
of service connection for shortness of breath until several 
decades after service.  The record lacks any medical evidence 
that either identifies shortness of breath as a chronic 
disability, or that the veteran currently suffers from 
shortness of breath, or offers a nexus between a current 
problem and service.  

As such, the claim of service connection cannot be granted at 
this time.  

Skin disorder 

In September 1971, the veteran filed an application for 
compensation concerning jungle rot of the foot, among other 
things.  A November 1971 VA examination found that the 
veteran had tinea pedis with onchyomosis toe nails.  A 
January 1972 rating denied the claim because service medical 
records were negative for any skin disability.  The veteran 
sent in a letter and asserted that he had received treatment 
for his foot problem in Germany.  The RO did not treat this 
as a notice of disagreement, and instead, sent the veteran a 
February 1972 notice asking him to provide additional details 
regard any treatment he received in service.  The veteran did 
not respond.

In December 2000, the veteran filed a VA Form 21-4138; he 
stated that he had been subject to Agent Orange exposure, and 
though a medic had told him not worry, he had gotten a skin 
rash.  The veteran asserted that the rash all over his body 
came and went.  

Post-service medical records, however, fail to show any 
complaints of or treatment for skin problems.  For example, 
an October 2000 VA record found that skin of the veteran's 
extremities was dry.  Although a March 2004 treatment note 
found that an assessor performed a visual examination of the 
veteran's feet appeared to be in relation to the veteran's 
hyperglycemia; no breakdowns were seen.  

Because the record lacks evidence that veteran suffers from a 
skin disability, a crucial element of service connection has 
not been fulfilled.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999) (recognizing that in order to establish 
entitlement to service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt cannot be resolved in the 
veteran's favor.  



ORDER

Entitlement to an initial rating in excess of 0 percent for 
hemorrhoids is denied.

Entitlement to service connection for shortness of breath is 
denied.  

Entitlement to service connection for a skin disorder due to 
herbicide exposure is denied.  





REMAND

In light of the VCAA, further evidentiary development is 
necessary.

The veteran's service medical records contain a July 1968 
routine examination where an assessor noted that the veteran 
suffered from excessive worry.  On a July 1968 Report of 
Medical History, the veteran noted that he had had depression 
or excessive worry.  

Post-service, a March 2004 VA annual assessment note 
indicated depression.  As such, the veteran should be 
afforded a VA psychiatric examination for the purpose of a 
nexus opinion.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should update the claims 
file with recent VA mental health 
treatment records concerning the 
veteran.

2.  After adding the preceding records 
to the claims file, the veteran should 
undergo VA psychiatric examination, 
with claims file review, and the 
examiner should determine whether it is 
at least as likely as not that the 
veteran currently suffers from a mental 
disorder including depression that is 
related to military duty.   

3.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for a mental disability, 
including depression and PTSD.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


